Exhibit 10.4.30
May 30, 2008
Mr. Stephan Sigaud
27 Glenwood Drive
Shorthills, New Jersey 07078
Dear Stephan:
     At the time you were promoted to your current position by Harris
Interactive Inc. (the “Company”), you were advised that your compensation would
include a grant of 20,000 options and 10,000 shares of restricted stock, subject
to approval by the Compensation Committee of the Board of Directors (the
“Committee”) on the Company’s regular quarterly equity grant date, May 15, 2008.
The Committee has been working with a compensation consultant in reviewing
Company policies related to equity grants, and has not yet completed that
review. The Committee therefore determined not to make any option or restricted
stock grants on May 15.
     Even though the proposed grants were subject to the discretion of the
Committee, the Committee wants to treat you fairly given that you will not
receive the proposed options and restricted stock. Therefore, the Committee has
structured a cash award in substitution of the proposed grants. The award is
intended to have the same vesting characteristics that the options and stock
would have had. The details are as follows.
     You are hereby given the right to receive cash awards from the Company in
an aggregate amount of $80,000, subject to the terms and conditions of this
letter. 25% of the aggregate total amount will be paid to you on each of May 15,
2009, May 15, 2010, May 15, 2011, and May 15, 2012; provided, however, if on any
payment date you are no longer employed by the Company for any reason, your
rights to the payment otherwise due on that date and thereafter will be
forfeited. If a change in control of the Company occurs prior to May 15, 2012,
your right to the full remaining unpaid amount of the cash award will be treated
as vested, and it will be paid to you within thirty days after the change in
control. For purposes of this letter, a “change in control” will be deemed to
occur under the circumstances set forth in Treasury Regulation Section
1.409A-3(i)(5).
     We appreciate the valuable service you provide to our Company. I will be
happy to answer any questions you may have.


            HARRIS INTERACTIVE INC.


Dennis K. Bhame
Executive Vice President, Human Resources
                       

